Citation Nr: 1743347	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-13 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity (LLE) for the period from August 20, 2009 to June 11, 2013, and in excess of 20 percent therefrom.

2.  Entitlement an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity (RLE) for the period from August 20, 2009 to June 11, 2013, and in excess of 20 percent therefrom.

3.  Entitlement to an initial disability rating coronary artery disease (CAD) in excess of 10 percent for the period from August 4, 2004 to March 26, 2013, and in excess of 30 percent therefrom. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities for the period prior to May 8, 2013.

5.  Entitlement to special monthly compensation by reason of being housebound for the period prior to May 8, 2013.

6.  Entitlement to special monthly compensation based on the aid and attendance of another person.

7.  Entitlement to service connection for hepatitis C.

8.  Entitlement to service connection for a disability manifested by constipation, to include as secondary to the service connected diabetes mellitus type 2.

9.  Entitlement to service connection for a gastrointestinal condition to include gastroesophageal reflux disease (GERD) and diarrhea as secondary to the service connected disability of diabetes mellitus type 2.

10.  Entitlement to service connection for soft tissue sarcoma, also claimed as skin cancer, to include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney at law


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel





INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968, to include service in the Republic of Vietnam (RVN).

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2015, the Veteran and his spouse testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been associated with the electronic record. 

In July 2016, the Board, in part, remanded the matters on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  The requested development has been accomplished and these matters have returned to the Board for further appellate consideration. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in order to obtain outstanding VA treatment records and a retrospective medical opinion on the issue of entitlement to a TDIU rating for the period prior to May 8, 2013.  

Regarding all of the issues on appeal, remand is required to obtain VA medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records, VA medical records, records from facilities with which the VA has contracted, and records from Federal agencies such as the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA's duty to assist extends to providing assistance to obtain all VA medical records or records of examination or treatment at non-VA facilities authorized by VA if adequately identified by a claimant, regardless of whether they are potentially relevant or not.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Following the issuance of the most recent Supplemental Statement of the Case (SSOC) in February 2017, a July 2017 Report of VA Hospitalization shows that the Veteran was admitted to the hospital with an admitting diagnosis of aspiration pneumonia.  These records of hospital treatment have not been associated with the electronic record.  The Board notes that the most recent VA treatment records are dated through September 2016.  As such, the issues on appeal must be remanded to ensure that the record is complete.

Regarding the Veteran's claim of entitlement to a TDIU rating for the period prior to May 8, 2013, the Board finds that a retrospective medical opinion is warranted.  The Veteran has been granted a TDIU, as well as SMC due to housebound status as of May 8, 2013.  Therefore, the issues of entitlement to SMC and TDIU from May 8, 2013 are moot.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  However, with respect to both the TIDU and SMC housebound claims, the period prior to May 8, 2013 remain on appeal.  

There is conflicting evidence of record regarding whether the Veteran's service-connected disabilities rendered him unemployable for the period prior to May 8, 2013.  For that time period, the Veteran is service-connected for the following:  post-traumatic stress disorder (70 percent disabling); CAD (10 percent disabling for the period from August 4, 2004 to March 26, 2013, and in excess of 30 percent therefrom); diabetes mellitus (20 percent disabling); peripheral neuropathy of the right lower extremity (10 percent disabling); peripheral neuropathy of the left lower extremity (10 percent disabling); urinary urgency incontinence (10 percent disabling); hypertension (10 percent disabling); tinea pedis and manus with onychomycosis (noncompensably disabling); cataracts (noncompensably disabling); and, erectile dysfunction (noncompensably disabling).  For example, during a March 2012 VA peripheral nerve and male reproductive examination, the examiners concluded that neither the Veteran's diabetic peripheral neuropathy of the lower extremities nor erectile dysfunction had impacted his ability to work.  The March 2012 PTSD examiner opined that the Veteran's PTSD did not impair his ability to engage in physical and sedentary employment.  Conversely, less than a year later, in May 2013, the Veteran's PTSD was found to preclude all types of employment.  

In addition, during a June 2012 diabetes mellitus examination, the VA examiner opined that the Veteran's diabetes mellitus impacted his ability to work because he had to watch his diet and take insulin regularly.  A June 2013 VA examiner opined that the Veteran's CAD might cause him to have difficulty with jobs that required strenuous physical exertion but should not preclude sedentary employment.  At the close of a June 201 VA skin examination, the VA examiner reported that the Veteran's skin condition did not impact his ability to work.  During a June 2013 VA General Medical examination, the VA examiner stated the Veteran's diabetic peripheral neuropathy might cause the Veteran to have difficulty performing jobs that required prolonged standing and walking but should not preclude otherwise sedentary employment.  

There is no medical opinion of record addressing the combined effect of all the Veteran's service-connected disabilities on his ability to work for the period prior to May 8, 2013.  VA has an obligation to obtain retrospective medical opinions in instances where there is competent evidence suggesting that a higher rating may be appropriate during a relevant period but insufficient clinical evidence to determine whether such an increase is, in fact, warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  The Board also notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2016); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In light of the discrepancy described above, the Board finds it necessary to remand the issue of entitlement to a TDIU prior to May 8, 2013, in order for a VA examiner to provide a retrospective medical opinion as to whether the Veteran was unemployable due to the combined effect of his service-connected disabilities for the period prior to May 8, 2013.  The Board also finds that a retrospective opinion on the subject of housebound status for the period prior to May 8, 2013 would also be helpful.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all records dated from September 2016.  Specifically, those records surrounding the Veteran's July 2017 treatment for aspiration pneumonia.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his attorney.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
   
3.  After any additional records are associated with record, provide the Veteran's claims file to an appropriate clinician to provide a retrospective opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work for the period prior to May 8, 2013.  An in-person examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 
   
a. If a new examination is warranted, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history. If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 
   
b. Based on a review of the claims file, the examiner must, for the period prior to May 8, 2013, provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or non-service-connected disabilities. 
   
c. For the period prior to May 8, 2013, was the Veteran housebound as a result of his service-connected disabilities?
   
d. The examiner must provide all findings, along with a supporting explanation for his or her opinion(s), in the examination report. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.
   
4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
   
5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated . If the claims remain denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




